

Exhibit 10.1


SUBLEASE AGREEMENT


This Sublease Agreement (this "Sublease") is entered into as of July 8, 2015
(the "Effective Date"), by and among SKINMEDICA, INC., a Delaware corporation
("Sublandlord"), and SEASPINE ORTHOPEDICS CORPORATION, a Delaware corporation
("Subtenant"), with reference to the following facts:


RECITALS


A. Sublandlord, as Tenant, and SNH Carlsbad LP (as successor-in-interest to LBA
RN -Company XXI, LLC, a Delaware limited liability company) ("Landlord"), as
Landlord, are the parties to that certain Lease dated as of April 3, 2012 (the
"Lease").


B. The Lease covers certain premises including the building comprising
approximately 81,712 square feet of rentable square feet and related
improvements located at 5770 Armada Drive, Carlsbad, California, all as more
particularly described in the Lease (the "Premises") .


C. Sublandlord wishes to sublease to Subtenant, and Subtenant wishes to sublease
from Sublandlord, the Premises.


AGREEMENT


THEREFORE, for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Sub landlord and Subtenant agree as follows:


1. GRANT; SUBLEASE SUBJECT TO LEASE.


(a) Sublandlord hereby subleases the Premises to Subtenant, and Subtenant hereby
subleases the Premises from Sublandlord, according to the terms and conditions
of this Sublease. Subject to any limitations set forth in the Lease, the
Premises will be used for general office and other related uses permitted under
the project zoning. Except as otherwise expressly stated herein to the contrary,
this Sublease and the real property interest created by this Sublease are
subject and subordinate to all the terms and conditions of the Lease. Terms
defined in the Lease will have the same meaning when used herein unless such
terms are specifically defined herein. In the event of a conflict between the
Lease and this Sublease with respect to the rights and obligations of Sub
landlord and Subtenant vis-a-vis each other, the terms of this Sublease shall
prevail. Notwithstanding anything to the contrary herein, the effectiveness of
this Sublease is expressly conditioned upon the written consent of Landlord
hereto, which consent shall (among other items) expressly confirm that (i) the
maximum deductible amount for insurance pursuant to Article 14 of the Lease is
$100,000, and not $50,000 and (ii) LBA Realty LLC is no longer required to be
named as an additional insured on such insurance policies. Subtenant shall
provide Landlord with access to speak to a financial officer of Subtenant upon
request and shall otherwise provide such information as Landlord shall
reasonably request, including, without limitation, the information required by
Section 20.02 of the Lease. Sublandlord and Subtenant shall also execute the
Landlord's consent form, if required by Landlord and if in a reasonable form.
Sublandlord shall diligently proceed to attempt to obtain the written consent of
Landlord to this Sublease and shall pay the non-refundable administrative fee
pursuant to Section 20.03 of the Lease, but neither Sublandlord nor Subtenant
shall be required to pay any additional amounts associated with obtaining such
consent. If Sublandlord fails to obtain Landlord's consent on or before August
31, 2015, then either Sublandlord or Subtenant may terminate this Sublease by
giving written notice of such




--------------------------------------------------------------------------------



election to the other party prior to the obtaining of such consent by
Sublandlord from Landlord, and Sublandord shall return to Subtenant any Base
Rent paid hereunder.


(b) All of the terms and conditions of the Lease {including, without limitation,
to the extent applicable to the Sublease Term (as defined below), all of the
obligations of Sub landlord to reimburse Landlord for any costs incurred by
Landlord in accordance with the terms of the Lease), modified as provided below,
in Section 4 or elsewhere in this Sublease, are hereby incorporated into this
Sublease to the same extent as if Subtenant were named the "Tenant" and
Sublandlord were named the "Landlord" under the Lease. For the purposes of
incorporation, the terms of the Lease are subject to the following additional
modifications (to the extent that such modifications allocate responsibilities
between Sublandlord and Subtenant);


(c) In all provisions of the Lease requiring the approval or consent of Landlord
(in its capacity as Landlord under the Lease), Subtenant shall be required to
obtain the approval or consent of both Sublandlord and Landlord, which consent
by both Landlord and Sublandlord shall be subject to the qualifications
contained in the Lease unless otherwise provided herein;


(d) In all provisions of the Lease requiring Sublandlord (in its capacity as
Tenant under the Lease) to submit, exhibit to, supply or provide Landlord (in
its capacity as Landlord under the Lease) with evidence, certificates, or any
other matter or thing, Subtenant shall be required to submit, exhibit to, supply
or provide, as the case may be, the same to both Landlord and Sublandlord;


(e) In all provisions of the Lease which obligate Landlord to deliver notices,
statements, invoices or other information to Sublandlord (in its capacity as
Tenant under the Lease), Sublandlord shall forward such information, promptly
after receipt thereof from Landlord, to Subtenant if and to the extent
applicable to the Subtenant or this Sublease; and


(t) Notwithstanding anything contained in the Lease to the contrary, (i)
Sublandlord shall not be required to take any actions, nor shall Sublandlord
assume any obligation or liability (including, without limitation, the
maintenance of any insurance), which the Lease contemplates will be taken or
assumed by Landlord and (ii) neither this Sublease nor a memorandum hereof shall
be recorded.


(g) It is the intent of the parties hereto that Sublandlord receive all of the
benefits of the Lease which accrue to Landlord (including, without limitation,
all obligations to indemnify Landlord as set forth in the Lease), but that
Sublandlord is not assuming any of the obligations of Landlord pursuant to the
Lease, except as otherwise expressly set forth herein. Without limiting the
foregoing, any benefits of the Lease which accrue to Landlord, but which have
exceptions due to Landlord's negligence, gross negligence, willful misconduct or
other acts of Landlord, shall continue to accrue to Sublandlord notwithstanding
such exceptions.


2. TERM.


The term of this Sublease (the "Sublease Term") shall commence on the earlier to
occur of the commencement of business operations by Tenant within the Premises
or October 1, 2015 (such earlier date being the "Commencement Date"), and
continue through April 28, 2027 (the "Sublease Expiration Date"), unless sooner
terminated in accordance with any of the provisions hereof. After (a) full
execution and delivery of this Sublease, (b) the obtaining of all consents
required from the Landlord, (c) Subtenant having made payment to Sublandlord of
the first month's Minimum Rent and the first month's estimated Operating
Expenses in the amount of Forty-Three Thousand Three Hundred Seven and
361100Dollars ($43,307.36) (as required by Section 4 below), and (d) Subtenant's
providing proof of all of the insurance coverages required pursuant to




--------------------------------------------------------------------------------



Section 6 below, Subtenant shall be entitled to enter upon the Premises on or
after August 1, 2015 solely for the purpose of completing Tenant's improvements
therein and for fixturizing the space. Any such early occupancy shall be subject
to all of the terms of this Sublease and all of the terms of the Lease.
Notwithstanding the foregoing, Tenant shall not be obligated to pay Minimum Rent
or Operating Expenses during the period of any such early occupancy, except that
Tenant shall be required to pay utility charges and other expenses which are
based upon actual usage of the Premises and which would not have been incurred
(or which would have been incurred at a lower amount) without such early
occupancy. Tenant shall commence paying Minimum Rent and Operating Expenses
commencing on the Commencement Date.


3. CONDITION OF PREMISES.


All HVAC, mechanical and electrical systems serving the Premises shall be in
good working order at the time of delivery of the Premises to Subtenant
(including delivery for early occupancy pursuant to Section 2 above); provided
that such warranty shall not apply to any repair required due to the misuse
thereof by Subtenant or other actions of Subtenant. Except as expressly provided
above, the Premises shall be delivered in its current "as-is" condition and
configuration, with no representations or warranties of any kind. By entering
into this Sublease, Sublandlord shall be deemed to have conveyed to Subtenant,
and Subtenant shall be deemed to have accepted, all of Sublandlord's title to,
all furniture, fixtures and equipment located on the Premises; provided that (a)
such conveyance shall expressly exclude (and Sublandlord shall remain the owner
of) the telecommunications equipment and information technology located on the
Premises and owned by Sublandlord immediately prior to the entering into of this
Sublease (which is used to maintain the connectivity with the firellife safety
systems) and (b) such conveyance shall be on an "as-is" basis with no
representations or warranties. The furniture, fixtures and equipment that will
remain are comprised of the physical racks and the data ports which populate the
racks, as well as the cables to the offices/cubes/and other areas from the data
ports. Upon the expiration of the term of this Sublease or the earlier
termination hereof, Subtenant shall remove all such furniture, fixtures and
equipment and repair any damage resulting from such removal.


4. MINIMUM RENT.


Notwithstanding anything to the contrary in the Lease or in this Sublease,
commencing on the Commencement Date and continuing throughout the Sublease Term,
Subtenant shall pay to Sublandlord, without offset, abatement, counterclaim or
deduction, monthly base rent (the "Minimum Rent"). Commencing as of the
Commencement Date, Minimum Rent shall be in the amount of Eighty-Five Thousand
Seven Hundred Ninety-Seven and 60/100 Dollars ($85,797.60) per month. Effective
on each one (1) year anniversary of the Commencement Date (or the first day of
the next succeeding month if the Commencement Date does not occur as of the
first day of a month), the Minimum Rent shall be increased to the product
obtained by multiplying the Minimum Rent then in effect by one hundred three
percent (103%). Notwithstanding the foregoing, provided Subtenant is not in
default under this Sublease beyond any applicable cure period, Sublandlord
agrees to abate Subtenant's obligation to pay Minimum Rent during months two
(2), four (4), six (6), twelve (12), twenty-four (24), thirty-six (36),
forty-eight (48), sixty (60), seventy-two (72), eighty-four (84) and ninety-six
(96) of the Sublease Term. During such abatement period, Subtenant will still be
responsible for the payment of Operating Expenses and all other monetary
obligations under this Sublease. Subtenant acknowledges that any default by
Subtenant under this Sublease will cause Sublandlord to incur costs not
contemplated hereunder, the exact amount of such costs being extremely difficult
and impracticable to ascertain, therefor, should Subtenant at any time during
the Sublease Term be in default beyond any applicable cure period, then the
total sum of such abated rent so conditionally excused shall become immediately
due and payable by Subtenant to Sublandlord; provided, however, Subtenant
acknowledges and agrees that nothing in this paragraph is intended to limit any
other remedies available to Sublandlord at law or in equity under applicable law
(including, without limitation, the remedies under Civil Code Section 1951.2
and/or 1951.4 and any successor statutes or similar laws), in the event
Subtenant defaults under this Sublease beyond any applicable cure period.


The Minimum Rent shall be due and payable on the first day of each month during
the Sublease Term, in advance and without notice or demand; provided that if the
Commencement Date is not the first day of a calendar month, then (a) the Minimum
Rent for the month in which the Commencement Date occurs shall be




--------------------------------------------------------------------------------



prorated based upon a thirty (30) day month and the number of days in such month
from and after the Commencement Date (and shall be paid by Subtenant on or
before the Commencement Date) and (b) such partial month shall be deemed to be
the first month of the Sublease Term for all purposes of this Sublease. All
amounts due Sublandlord hereunder, including, without limitation, Minimum Rent,
shall be paid to Sublandlord at 2525 Dupont Drive MN-IA, Irvine, California
92612, Attention: Tim Stoaks, Sr. Manager Construction/Facilities & Real Estate,
Corporate Engineering or at any other address provided to Subtenant in writing
pursuant to this Sublease. Notwithstanding the foregoing, the Minimum Rent for
the first full calendar month of this Sublease in the amount of Eighty-Five
Thousand Seven Hundred Ninety-Seven and 60/100 Dollars ($85,797.60), plus the
first full calendar month's estimated Operating Expenses in the amount of
Forty-Three Thousand Three Hundred Seven and 36/100 Dollars ($43,307.36), shall
be due and payable and delivered to Sublandlord on the Effective Date.


If Subtenant fails to pay any sum due to Sublandlord under this Lease within ten
(10) days of its due date, Subtenant shall pay to Sublandlord, as additional
rental, a late charge equal to five percent (5%) of the overdue amount. In
addition, any sum due from Subtenant which is not paid within ten (10) days of
its due date shall bear interest at the lesser of (a) four percent (4%) plus the
prime rate reported in the Wall Street Journal as closest prior to the date when
due or (b) the highest rate then allowed under usury laws of the State of
California, in either event from the date due until paid.


5. SECURITY DEPOSIT.


Subtenant covenants to deliver to Sublandlord, within five (5) days of the
filing of such reports with any agency, full and complete copies of Subtenant's
quarterly financial statements (including, without limitation, any 10K and/or
10Q reports). If such reports are no longer filed for any reason, or if any such
report does not clearly disclose that Subtenant's cash balance is equal to or
greater than Ten Million Dollars ($10,000,000), then Subtenant shall,
concurrently with the delivery to Sublandlord of the applicable report (or
within five (5) days after the date such report would have otherwise been
required to be filed if such report was still required to be filed), deposit
with Sublandlord, by wire transfer of immediately available funds, a security
deposit in the amount of Five Hundred Thousand Dollars ($500,000) (the "Security
Deposit"). The Security Deposit shall be held by Sublandlord as security for the
faithful performance by Subtenant of all of the terms, covenants, and conditions
of this Sublease to be kept and performed by Subtenant during the Sublease Term.
If Subtenant defaults with respect to any provision of this Sublease including,
but not limited to, any provision relating to the payment of money, Sublandlord
may (but shall not be required to) use, retain and apply all or any part of the
Security Deposit for the payment of any rent or any other sum in default, or for
the payment of any amount which Sublandlord may spend or become obligated to
spend by reason of Subtenant's default, or to compensate Sublandlord for any
other loss or damage which Sublandlord may suffer as a result of Subtenant's
default. If any portion of the Security Deposit is so used or applied, Subtenant
shall, within five (5) days after written demand thereof, deposit with
Sublandlord by wire transfer of immediately available funds an amount sufficient
to restore the Security Deposit to its original amount, and Subtenant's failure
to do so shall constitute a material default under this Sublease without any
notice or cure period. Sublandlord shall not be required to keep the Security
Deposit separate from its general funds, and Subtenant shall not be entitled to
interest on the Security Deposit. Any unused portion of the Security Deposit
shall be returned to Subtenant within thirty (30) days following the expiration
of the Sublease Term or vacation of the Premises by Subtenant, whichever event
occurs last. Subtenant acknowledges and agrees that in the event Subtenant shall
file a voluntary petition pursuant to the Bankruptcy Code or any successor
thereto, or if an involuntary petition is filed against Subtenant pursuant to
the Bankruptcy Code or any successor thereto, then Sublandlord may apply the
Security Deposit towards those obligations of Subtenant to Sublandlord which
accrued prior to the filing of such petition.






--------------------------------------------------------------------------------



6. INSURANCE.


Subtenant agrees to obtain and maintain throughout the Sublease Term insurance
meeting the requirements of Article 14 of the Lease (with a deductible not to
exceed $100,000); provided that such insurance shall be primary (and any
insurance carried by Sublandlord or Landlord shall be excess and
non-contributory). Subtenant shall name Landlord and Sublandlord as additional
insureds under its insurance policies, shall cause the waiver of subrogation to
apply to each of Landlord, any other entity designated by Landlord and
Sublandlord, and shall provide certificates evidencing the required insurance to
Sublandlord and Landlord prior to and as a condition of occupancy of the
Premises. All other provisions of Article 14 of the Lease which are for the
benefit of Landlord shall also be for the benefit of Sublandlord.
Notwithstanding anything contained herein to the contrary, Sublandlord shall not
be required to carry any insurance (including, without limitation, pursuant to
Article 15 of the Lease), and all of such obligations shall remain solely with
Landlord.


7. THE LEASE.


(a) Subtenant covenants and agrees that all obligations of Sublandlord under the
Lease commencing on the date possession is first delivered to Subtenant (except
that the obligation to pay Minimum Rent and Operating Expenses shall be governed
by Sections 2 and 4 above) and continuing throughout the Sublease Term shall be
done or performed by Subtenant with respect to the Premises, except as otherwise
provided by this Sublease, and Subtenant's obligations shall run to Sublandord
or Landlord as Sublandord may determine to be appropriate or as may be required
by the respective interests of Sublandord and Landlord. Notwithstanding the
foregoing, but without limiting the provisions of Section 1 above or the
provisions of Sections 7(b) through (e) below, (i) the Term shall be as provided
in this Sublease and the Sublease Expiration Date shall be April 28, 2027 (and
the foregoing shall supersede the provisions of Sections 1.6, 1.7 and 4.1 to the
contrary), (ii) the Minimum Rent shall be as provided in this Sublease (and the
foregoing shall supersede the provisions of Section 1.8 and any other provisions
of the Lease relating to Monthly Base Rent), (iii) the provisions of Sections
1.10, 1.13, 1.16 and 1.17 (and all references to the Buffini Sublease, the
Existing Subtenants and the Existing Subleases) shall not apply to this
Sublease, (iv) Sublandlord shall not be required to indemnify Subtenant pursuant
to any provision of the Lease, including, without limitation, the provisions of
Section 16.3 of the Lease, but Sublandlord shall, at Subtenant's request and at
no cost or liability to Sublandlord, cooperate with Subtenant in obtaining the
benefit of any indemnity provided by Landlord for the benefit of Sublandlord
pursuant to the Lease, (v) Sublandlord shall have no obligation to make any
repairs to the Premises which are the obligation of Landlord, including, without
limitation, pursuant to Article 17 or 18 of the Sublease, but Sublandlord shall,
at Subtenant's request and at no cost or liability to Sublandlord, cooperate
with Subtenant in obtaining the benefit of any repair obligations provided by
Landlord for the benefit of Sublandlord pursuant to the Lease, (vi) Sublandlord
expressly reserves all rights of the Tenant under the Lease to terminate the
Lease (as set forth therein), (vii) the provisions of Section 9 below shall
apply with respect to any brokers' fee payable pursuant to this Sublease, (viii)
all references in the Lease to Tenant Improvements, Tenant Improvement Work or
the Work Letter (including all of Exhibit C to the Lease) are hereby deleted in
their entirety, and (ix) none of the Riders to the Lease shall be deemed to have
been assigned to Subtenant, and Subtenant shall have no rights under any of such
Riders.


(b) Except as otherwise provided in this Sublease, Sublandlord agrees that
Subtenant shall be entitled to receive all utilities, services and repairs to be
provided by Landlord to Sublandlord under the Lease with respect to the Premises
(including, without limitation, pursuant to Article 7 of the Lease), and that
Subtenant shall be entitled to all signage rights and parking rights that
Sublandlord has under the Lease with respect to the Premises. Subtenant shall
look solely to Landlord for all such utilities, services and repairs, and with
respect to all such signage and parking rights, and shall not, under any
circumstances, seek nor require Sublandlord to perform or provide any of such
utilities, services or repairs, nor such signage or parking rights, nor shall
Subtenant make any claim upon Sublandlord for any damages which may arise by
reason of




--------------------------------------------------------------------------------



Landlord's default under the Lease. Any condition resulting from a default by
Landlord shall not constitute an eviction, actual or constructive, of Subtenant
unless the same constitutes an eviction of Sublandlord under the Lease and no
such default shall excuse Subtenant from the performance or observance of any of
its obligations to be performed or observed under this Sublease, or entitle
Subtenant to receive any reduction in or abatement of the rent provided for in
this Sublease, provided that Subtenant will receive the same proportionate
reduction and/or abatement of the rent (based upon the total rent payable by
Sublandlord under the Lease) as is actually provided to Sublandlord under the
Lease. In furtherance of the foregoing, Subtenant does hereby waive any cause of
action and any right to bring any action against Sublandlord by reason of any
act or omission of Landlord under the Lease. Notwithstanding the foregoing, in
the event of any default or failure of performance by Landlord, Sublandlord
agrees, upon notice from Subtenant, to make demand upon Landlord to perform its
obligations under the Lease and, provided that Subtenant specifically agrees to
pay in advance all reasonable costs of Sublandlord, to take appropriate legal
action to enforce the Lease with attorneys selected by Subtenant. Subtenant
shall indemnify, defend and hold Sublandlord harmless from all claims, costs,
demands, liabilities and expenses incurred in connection with the bringing of
any such legal action.


(c) In the event Subtenant shall be in default of any covenant of, or shall fail
to honor any obligation under, this Sublease, Sublandlord shall have available
to it against Subtenant all of the remedies available to Landlord under the
Lease in the event of a similar default on the part of Sublandlord thereunder.


(d) Sublandlord shall have no obligation to Subtenant to restore or reconstruct
any portion of the Premises after any destruction and/or taking by eminent
domain, it being understood that such restoration and reconstruction obligations
shall be held solely by the Landlord as stated in the Lease.


(e) Sublandlord shall have no obligation to Subtenant to repair any portion of
the Premises, it being understood that such repair obligations shall be held
solely by the Landlord as stated in the Lease.


8. TENANT IMPROVEMENTS.


Subtenant acknowledges that, without limiting any other restrictions or
conditions set forth in the Lease, any improvements or alterations that
Subtenant desires to make to the Premises shall be subject to the prior written
approval of Sub landlord (including, without limitation, approval of the plans
and specifications for such improvements or alterations). In addition,
Sublandlord and Landlord may require removal and restoration of any improvements
or alterations at the end of the Sublease Term (provided that, as a condition to
Sublandlord requiring removal and restoration of any improvements or alterations
requiring Sublandlord's consent, Sublandlord shall notify Subtenant of the
requirement of such removal and/or restoration of any such improvements or
alterations at the time of approving the improvements or alterations), and
Subtenant shall timely perform any removal and/ or restoration as required by
Sublandlord and/or Landlord. As a condition to approving any improvement or
alteration that requires removal and/or restoration, Sublandlord may require
that Subtenant deliver to Sublandlord a letter of credit (a) in an amount equal
to the estimated future cost of any required removal and/or restoration of any
such improvement or alteration, (b) from a financial institution approved by
Sublandlord, and (c) in form and substance approved by Sublandlord.


9. BROKERS.


Sublandlord will be responsible for the payment of all brokerage commissions due
to CBRE, Inc. (broker for Sublandlord) and CBRE, Inc. shall pay a portion of
such brokerage commission to E: Align, Inc. (broker for Subtenant) for the
transaction set forth in this Sublease. Each of Subtenant and Sublandlord
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Sublease, and Subtenant and
Sublandlord each agree to indemnify and hold each other harmless from any cost,
expense or




--------------------------------------------------------------------------------



liability, including reasonable attorney's fees, for any compensation,
commissions or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by Subtenant or Sublandlord,
respectively, in connection with the negotiation of this Sublease.
Notwithstanding anything to the contrary contained in this Sublease, Section
31.1 of the Lease is not incorporated herein by reference and neither
Sublandlord nor Subtenant shall be obligated to comply with the provisions
thereof vis-a-vis each other.


10. NOTICES.


All notices required or permitted by this Sublease shall be in writing and may
be delivered in person (by hand delivery or professional messenger service) to
either party or may be sent by registered or certified mail, with postage
prepaid, return receipt requested or delivered by Express Mail of the U.S.
Postal Service or Federal Express or any other reputable courier service
guaranteeing overnight delivery, charges prepaid, and addressed as set forth to
the parties at the following addresses:
If to Sublandlord:
SkinMedica, Inc.
 
c/o Allergan USA Inc.
2525 Dupont Drive, MN-1A Irvine, California 92612
Attention: Tim Stoaks, Sr. Manager, Construction/Facilities & Real Estate,
Corporate Engineering



With copies to:
Allergan plc
 
c/o Actavis, Inc.
Morris Corporate Center III
400 Interpace Parkway
Parsippany, NJ 07054
Attention: Marco Fei



And:
The Wolfson Law Firm
 
27422 Portola Parkway, Suite 300
Foothill Ranch, California 92610
Attention: Kenneth A. Wolfson, Esq.



If to Subtenant:
SeaSpine Orthopedics Corporation
 
2 Goodyear
Irvine, CA 92618
Attention: Brian Baker, VP Operations



With copies to:
SeaSpine Orthopedics Corporation
 
2 Goodyear
Irvine, CA 92618
Attn: John Bostjancic, Chief Financial Officer



And:
SeaSpine Orthopedics Corporation
 
2 Goodyear
Irvine, CA 92618
Attn: Patricia F. Jacobson, Corporate Counsel





Any such notice sent by registered or certified mail, return receipt requested,
shall be deemed effective seventy-two (72) hours after the same is so addressed
and mailed in California with postage prepaid. Notices delivered by overnight
service shall be deemed effective on the date which is twenty-four (24) hours
after delivery of the same, charges prepaid, to the U.S. Postal Service or
private courier. Any notice




--------------------------------------------------------------------------------



or other document sent by any other manner shall be effective only upon actual
receipt thereof. Any party may change its address for purposes of this Section
by giving notice to the other party as herein provided.


11. DEFAULT BY SUBLANDLORD.


In the event that Sublandlord fails to perform Sublandlord's obligations
expressly retained by Sublandlord under this Sublease, then Subtenant shall give
Sublandlord written notice specifying in what manner Sublandlord has defaulted,
and if such default shall not be cured by Sublandlord within thirty (30) days
thereafter (except that if such default cannot be cured within said thirty (30)
day period, such period shall be extended for an additional reasonable time,
provided that Sublandlord commences to cure such default within such thirty (30)
day period and proceeds diligently thereafter to effect such cure as quickly as
possible), then Subtenant shall be entitled to cure such default and promptly
collect from Sublandlord Subtenant's reasonable expenses in so doing (including,
without limitation, reasonable attorneys' fees and court costs).


12. SURRENDER.


The provisions of Section 21.1 of the Lease, and any other provisions of the
Lease referring to the Expiration Date (together with the provisions of Section
8 of this Sublease), shall apply to the Subtenant as of the Sublease Expiration
Date or the earlier termination of this Sublease.


13. ASSIGNMENT.


Without limiting the other provisions of the Lease and this Sublease, Subtenant
acknowledges and agrees that any further assignment, subletting, licensing or
other transfer by Subtenant must comply with all of the provisions of Article 20
of the Lease. Sublandlord shall not unreasonably withhold, condition or delay
its consent to any such assignment, subletting, licensing or other transfer.
Notwithstanding the foregoing, Subtenant shall have the right at any time,
without Sublandlord's approval or consent (but expressly subject to Landlord's
approval to the extent required pursuant to the Lease), to sub-sublease, assign
or otherwise permit occupancy of all or any portion of the Premises to any
entity controlling, controlled by, or under common control with Subtenant, or to
any successor corporation, whether by merger, consolidation or otherwise, or to
any person who purchases all or substantially all of Subtenant's assets. For
purposes hereof, "controlling," "controlled by," and "under common control with"
shall mean the power to control the day-to-day operations of the applicable
entity, together with ownership of greater than fifty percent of the voting and
economic interests of the applicable entity. No assignment, subletting, license
or other transfer by Subtenant shall release Subtenant of its liability
hereunder, and any assignee shall expressly assume, for the benefit of
Sublandlord, all obligations of Subtenant hereunder.




14. INDEMNIFICATION.


In addition to any provisions of the Lease, Subtenant hereby agrees to
indemnify, defend, protect and hold Sublandlord harmless from and against any
and all claims, damages, judgments, suits, causes of action, losses, liabilities
and expenses, including, without limitation, reasonable attorneys' fees and
court costs, arising or resulting from (a) any occurrence in the Premises from
and after the date possession is delivered to Subtenant hereunder, except to the
extent caused by the gross negligence or illegal act of Sublandlord, (b) any act
or omission of Subtenant or any of Subtenant's contractors, employees or agents,
(c) the use of the Premises and/or the conduct of Subtenant's business by
Subtenant or any of Subtenant's contractors, employees or agents and/or (d) any
default by Subtenant as to any obligations on Subtenant's part to be performed
under this Sublease. The foregoing indemnification shall include, but not be
limited to, any injury to, or death of, any person, or any loss of, or damage
to, any property.






--------------------------------------------------------------------------------





15. TIME PERIODS.


All provisions of the Lease which require Tenant to respond to Landlord
thereunder within a specified time period are hereby shortened so that Subtenant
must respond to Sublandlord two (2) business days prior to the date Sublandlord
(as Tenant under the Lease) is required to respond to Landlord. In addition, all
provisions of the Lease which require Landlord to respond to Tenant thereunder
within a specified time period are hereby lengthened so that Sublandlord must
respond to Subtenant two (2) business days after the date Landlord is required
to respond to Sublandlord (as Tenant under the Lease).


16. ENTIRETY OF AGREEMENT.


This Sublease, together with the Lease as incorporated herein, constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all previous agreements, promises, representations, understandings
and negotiations between the parties, whether written or oral, with respect to
the subject matter hereof.


17. COUNTERPARTS.


This Sublease may be executed in any number of counterparts, each of which shall
be deemed to be an original, and all of such counterparts shall constitute one
document. To facilitate execution of this Sublease, the parties may execute and
exchange, by telephone facsimile or electronic mail PDF, counterparts of the
signature pages. Signature pages may be detached from the counterparts and
attached to a single copy of this Sublease to physically form one document.


[Signatures on following page]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.


 
SUBLANDLORD:


 
 
 
SKINMEDICA, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Debra D. Condino
 
Name:
Debra D. Condino
 
Its:
Assistant Secretary



 
SUBTENANT:


 
 
 
SEASPINE ORTHOPEDICS CORPORATION,
 
a Delaware corporation
 
 
 
 
By:
/s/ Keith Valentine
 
Name:
Keith Valentine
 
Its:
Chief Executive Officer

 










